Citation Nr: 0610111	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  96-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus with right fifth toe callus.  

2.  Entitlement to an initial rating in excess of 10 percent 
prior to October 25, 1996, for sarcoidosis.  

3.  Entitlement to a disability rating in excess of 30 
percent on and after October 25, 1996, for sarcoidosis.  

4.  Entitlement to an initial rating in excess of 10 percent 
for seborrheic dermatitis.  

5.  Entitlement to a temporary total evaluation for a period 
of convalescence from February through April 1996 due to 
surgery for the right foot.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

7.  Entitlement to additional benefits for the veteran's 
daughter, as a dependent under 38 C.F.R. § 3.57.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981, and from June 1981 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
compensable ratings for his service-connected asthma, with 
sarcoidosis, and bilateral pes planus, and a rating in excess 
of 10 percent for seborrheic dermatitis.  He responded with a 
timely Notice of Disagreement, and subsequently perfected his 
appeal of these issues upon the filing of a timely 
substantive appeal.  In September 1996 he testified at a 
personal hearing before a RO hearing officer.  

This appeal also arises from a February 1997 rating decision 
which denied the veteran's claim seeking a temporary total 
rating for surgery of the right foot, and an August 1997 
rating decision which denied the veteran's claim seeking a 
total disability rating based on individual unemployability.  
He responded by filing timely Notices of Disagreement, and 
subsequently perfected his appeal of these issues upon the 
filing of a timely substantive appeal.  These issues having 
been perfected on appeal, they are now before the Board.  

Finally, this appeal also arises from a September 2003 
administrative decision which determined the veteran's 
daughter was not an eligible dependent for the purposes of 
receiving additional financial benefits.  The veteran 
responded by filing an October 2003 Notice of Disagreement 
regarding this determination.  

During the course of this appeal, the veteran has been 
awarded increased ratings of less than 100 percent for his 
bilateral pes planus and sarcoidosis.  However, because there 
has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for these disabilities.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, these issues remains 
in appellate status.  The Board also notes that while the 
veteran was awarded a 30 percent rating for his sarcoidosis, 
this award was only made effective from October 25, 1996; he 
was originally awarded service connection for this disability 
effective from September 1, 1994.  Therefore, this issue has 
been recharacterized as two separate issues, as noted on the 
front page of this decision.  

The Board also notes that the veteran requested a personal 
hearing before a Veterans Law Judge38 C.F.R. §, seated at the 
RO.  However, this request was withdrawn by the veteran in 
June 2005, prior to any such hearing being held.  As the 
veteran's withdrawal was both written and signed by him, this 
appeal need not be remanded for the purpose of a hearing.  
38 C.F.R. § 20.704(2005).    

Finally, the Board notes that in February 1997, the veteran 
filed an informal claim for service connection for a dental 
disorder, claimed as periodontitis.  The RO is requested to 
act on this pending claim as required by law.  

The issues of entitlement to an increased rating for a skin 
disability, for a total disability rating based on individual 
unemployability, and for additional compensation for a 
dependent child are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues on appeal addressed in this 
decision.  

2.  The veteran's bilateral pes planus is characterized by 
pain and swelling of the feet with standing and walking, but 
does not result in extreme tenderness of the plantar 
surfaces, marked pronation, marked inward displacement, or 
severe spasm of the Achilles tendon.  

3.  Effective October 7, 1996, the rating criteria for the 
evaluation of respiratory disorders was modified.  

4.  Prior to October 7, 1996, the veteran's asthma with 
sarcoidosis resulted in no asthma attacks on a frequent 
basis, and minimal to no dyspnea on exertion.  

5.  Beginning October 7, 1996, and thereafter, the veteran's 
asthma with sarcoidosis was characterized by a minimally 
obstructive lung defect, with some exercise-induced wheezing, 
currently active with exercise and controlled by 
bronchodilator inhalation.  

6.  Following right 5th toe surgery in February 1996, severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or, immobilization by 
cast, without surgery, of one major joint or more, were not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an initial rating in excess 
of 30 percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4. 71a, Diagnostic Code 5276 
(2005).  

2.  The criteria for the award of a 30 percent rating 
effective October 7, 1996, and no earlier for the veteran's 
asthma with sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code 6846 (2005); VAOPGCPREC. 
3-2000 (April 10, 2000).  

3.  The criteria for the award of a disability rating in 
excess of 30 percent beginning October 7, 1996, for the 
veteran's asthma with sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6602, 
6846 (2005); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

4.  The criteria for a temporary total rating for 
convalescence following February 1996 right 5th toe surgery 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.30 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to increased ratings 
via RO letters issued in June 2001 and June 2003; and the 
rating decisions, statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued since 1995 
to the present.  In addition, these documents provided the 
veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from all VA medical centers at which he has reported 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in August 1995) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial August 1995 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was not initially provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, upon receipt of his notices of 
disagreement, such information was afforded the veteran 
during the pendency of this appeal and prior to any final 
adjudication by the Board.  In that regard, no prejudice 
results to the veteran.  See Conway, supra.  

II. Increased initial rating - Bilateral pes planus

The veteran seeks an initial rating in excess of 30 percent 
for his bilateral pes planus.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

The veteran's pes planus has been rated as 30 percent 
disabling under Diagnostic Code 5276, for flatfoot, acquired, 
since September 1, 1994, the effective date of the his claim.  
A 30 percent rating is assigned for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is assigned 
for pronounced bilateral pes planus with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  

The veteran was initially examined by VA in November 1994, at 
which time he reported a history of right toe surgery during 
military service in August 1994.  He continued to experience 
some pain in the toe, but denied other symptoms.  On physical 
examination bilateral pes planus was observed.  The veteran 
also had some mild tenderness of the right little toe with 
movement.  The impression was of bilateral pes planus of mild 
degree.  

A December 1995 statement from W.A., D.P.M., a private 
podiatrist, confirmed a hammertoe deformity of the 5th digit 
of the right foot.  The veteran was given medication.  No 
other disabilities of the feet were noted.  In February 1996, 
the veteran underwent a second surgery at a VA medical center 
of the 5th toe of his right foot.  No complications were 
noted.  

Another VA examination was afforded the veteran in October 
1996.  His current symptoms included pain and swelling of the 
feet.  On objective examination he had bilateral pes planus 
with pronation.  Alignment of the feet was good.  A surgical 
scar was noted over the 5th toe of the right foot.  A mild 
toe-out deformity was also observed.  X-rays of the veteran's 
feet revealed severe pronation with adduction and plantar 
flexion of the talonavicular joint.  Pes planus with 
pronation was diagnosed.  

The veteran has also reported bilateral foot pain on VA 
outpatient treatment.  In June 2000 he was afforded orthotic 
supports for his feet.  According to a May 2001 clinical 
notation, these devices worked "great" and resulted in no 
pain in his feet.  However, they were later lost by the 
veteran.  

The veteran was next afforded VA examination in June 2001.  
He reported pain and fatigue with prolonged walking.  He used 
arch supports for his feet and cushions for his toes, but did 
not take pain medication for his foot pain.  His history of 
right foot surgery in February 1996 was also noted.  Physical 
evaluation revealed bilateral pes planus, with clawed second 
and third toes bilaterally.  Callous formation was also noted 
bilaterally, and these formations were mildly tender.  No 
skin or vascular changes of the feet were observed.  His 
Achilles tendons were more prominent bilaterally on standing, 
and his alignment could not be corrected with manipulation.  
The final impression was of bilateral forward flexion, with 
moderate functional impairment.  

The veteran most recently underwent VA medical examination in 
March 2003, when he again reported recurrent bilateral foot 
pain.  He was previously given shoe inserts by VA, and they 
provided some relief, but he no longer had these inserts.  On 
objective evaluation he walked with a steady gait, and could 
rise on his heels and toes.  Inspection of the feet 
themselves revealed bilateral pes planus, which was not 
correctable with manipulation of the Achilles tendon.  Hallux 
valgus deformities of the big toes were also observed.  
Calluses of the toes and hammertoes were also noted 
bilaterally.  Claw foot was absent.  Manipulation of the feet 
produced mild tenderness bilaterally.  No edema or swelling 
of the feet was present, and his shoes displayed no abnormal 
wear patterns.  X-rays of the feet were within normal limits.  

After considering the entire record, the Board finds the 
preponderance of the evidence to be against the award of a 50 
percent initial rating for the veteran's bilateral pes 
planus.  The evidence of record does not reflect pronounced 
bilateral pes planus, as would warrant such a rating.  
According to the examination reports noted above, he does not 
have marked pronation, extreme tenderness of plantar surfaces 
of the feet, or marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  While severe pronation was 
noted on an October 1996 VA X-ray report, subsequent X-ray 
reports have not reflected such a finding.  He has otherwise 
reported only mild to moderate tenderness of the plantar 
surfaces of his feet, and his bilateral pes planus has 
consistently been described as mild to moderate by medical 
examiners.  Overall, the preponderance of the evidence is 
against a 50 percent rating for this disability.  Moreover, 
because at no time during the pendency of this appeal has the 
veteran displayed impairment of the feet in excess of his 30 
percent initial rating, a staged rating is not warranted in 
the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral pes planus has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 30 percent for the veteran's 
bilateral pes planus.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Increased initial rating - Sarcoidosis

As was noted in the introduction, the veteran has been 
awarded a 10 percent rating for sarcoidosis between September 
1, 1994, and October 24, 1996, and a 30 percent rating 
thereafter.  As previously noted, disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

Effective October 7, 1996, VA amended its Schedule for Rating 
Disabilities (Rating Schedule) with respect to respiratory 
disorder.  See 61 Fed. Reg. 46,728 (Sept. 5, 1996) (codified 
as amended at 38 C.F.R. § 4.97 (2005).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Prior to the regulatory changes, bronchial asthma was rated 
under Diagnostic Code 6602.  Under this Code, a 10 percent 
rating was assigned when the asthma was mild; paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating was assigned 
when the asthma was moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation required severe bronchial asthma manifested by 
frequent attacks (one or more attacks weekly), marked dyspnea 
on exertion between attacks with only temporary relief by 
medication, and more than light manual labor precluded.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

Under the revised version of Diagnostic Code 6602, a 10 
percent rating is warranted when there is evidence of 
bronchial asthma with FEV-1 of 71 to 80 percent of the 
predicted value; or FEV- 1/FVC of 71 to 80 percent of the 
predicted value; or the need for intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent rating requires 
FEV-1 of 56 to 70 percent of the predicted value; or FEV- 
1/FVC of 56 to 70 percent of the predicted value; or the need 
for daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent of the predicted value; or FEV-1/FVC of 40 to 55 
percent of the predicted value; or at least monthly visits to 
a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
for bronchial asthma is warranted for FEV-1 of less than 40 
percent of the predicted value; or FEV-1/FVC less than 40 
percent of the predicted value; or more than one attack per 
week, with episodes of respiratory failure; or when daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2005).

With the regulatory changes, VA also added Diagnostic Code 
6846, for sarcoidosis, a Code not previously found in the 
Rating Schedule.  Under Diagnostic Code 6846, a 
noncompensable rating is granted for chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  The next higher rating of 30 percent is 
warranted for sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent rating is 
warranted for pulmonary involvement requiring systemic high 
doses (therapeutic) corticosteroids for control.  Diagnostic 
Code 6846 indicates that active disease or residuals may 
otherwise be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846 
(2005).  

A. Prior to October 25, 1996

Prior to October 25, 1996, the veteran's respiratory disorder 
was characterized as asthma with sarcoidosis, and was rated 
as 10 percent disabling under Diagnostic Code 6602, for 
bronchial asthma.  

On general medical examination in November 1994, the veteran 
reported asthma and sarcoidosis since service.  At the time 
of examination, he was not taking any medication and stated 
his sarcoidosis was not active.  However, he did use an 
inhaler prior to running or jogging, with no respiratory 
complaints thereafter.  He denied any swelling of the lymph 
nodes, joint pain, or visual abnormalities.  Physical 
examination revealed equal percussion sounds in both lungs, 
and normal intensity of breathing sounds.  No rales or 
rhonchi were heard.  A November 1994 chest X-ray revealed a 
"pattern of [chronic obstructive pulmonary disease]" but no 
active lung disease.  The examiner diagnosed history of 
sarcoidosis, probably in remission, and history of bronchial 
asthma, probably mild and secondary to exertion.  

VA pulmonary clinic notes between 1994 and 1996 reveal a lack 
of significant respiratory symptoms; his lungs were generally 
clear on examination and only intermittent bronchodilator use 
was reported.  

Private medical treatment records from G.C., M.D., were also 
obtained.  His sarcoidosis was noted, but was described by 
Dr. C. to be "clinically stable."  

In reviewing the case, the Board notes that in awarding the 
veteran an increased initial rating under the revised rating 
criteria for respiratory disorders, the RO assigned an 
effective date of October 25, 1996, based on effective date 
of the regulatory changes.  However, as noted above, the 
effective date of the regulatory changes was October 7, 1996, 
not October 25.  See 61 Fed. Reg. 46,728 (Sep. 5, 1996) 
(codified as amended at 38 C.F.R. § 4.97 (2005).  Therefore, 
an earlier effective date of October 7, 1996, for the award 
of a 30 percent rating is warranted in the present case.  

Nevertheless, based on the findings of record, an initial 
rating in excess of 10 percent for the veteran's respiratory 
disorder, diagnosed as asthma with sarcoidosis, is not 
warranted prior to October 7, 1996.  The preponderance of the 
evidence is against a finding of frequent asthmatic attacks 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks, as is required for a 30 percent 
rating under the prior version of Diagnostic Code 6602.  The 
November 1994 VA general medical examination report did not 
note asthma attacks of any regularity, and the veteran denied 
any respiratory complaints with exertion if he used his 
inhaler.  Moreover, because at no time during the pendency of 
this appeal has the veteran demonstrated respiratory 
impairment in excess of a 10 percent rating, a staged rating 
is not warranted in the present case.  See Fenderson, supra.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent prior to October 7, 
1996.  However, a 30 percent rating beginning October 7, 
1996, is warranted, based on the effective date of the 
regulatory changes for respiratory disabilities.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 10 percent prior to October 7, 1996, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

B. Subsequent to October 7, 1996

The veteran has been awarded a disability rating of 30 
percent for his asthma and sarcoidosis for the period of time 
beginning October 7, 1996.  For the reasons to be discussed 
below, a rating in excess of 30 percent is not warranted for 
this disability.  

The veteran underwent VA respiratory examination in October 
1996.  He reported shortness of breath and wheezing, but only 
with exertion.  He used an inhaler for his symptoms.  
Objective evaluation revealed mild forced expiratory wheezing 
on the right.  He was in no respiratory distress, and his 
respiratory rate was not labored.  Rales and rhonchi were 
absent.  Chest x-rays revealed mild chronic obstructive 
pulmonary disease.  Perihilar densities were minimal, and his 
heart was not enlarged.  Pulmonary function tests were also 
noted to be within normal limits.  The final impression was 
of exercise-induced wheezing, currently active with exercise, 
controlled by bronchodilator inhalation.  

The veteran has received VA outpatient treatment for his 
respiratory symptoms.  A July 2000 pulmonary function test 
revealed FEV-1 of 82 percent and a FEV-1/FVC of 75 percent.  
He reported using Albuterol for his asthma and sarcoidosis.  
December 1999, July 2001, and October 2001 chest x-rays 
confirmed chronic obstructive pulmonary disease, without 
infiltrate; additionally, no active disease was observed.  
The veteran's heart was also of normal size.  On several 
occasions between 2000-03, he complained of shortness of 
breath and chest congestion following work.  He stated his 
place of employment had considerable dust and heat.  

The veteran most recently underwent VA respiratory 
examination in March 2003, at which time he reported 
shortness of breath and difficulty breathing.  He also had 
chest pain and tightness on a frequent basis.  On objective 
evaluation, his lungs were clear to auscultation and 
percussion, with no appreciated wheezes or rhonchi.  His lung 
expansion was also good.  Cardiac examination revealed no 
murmur, rub, or bruit.  No signs or symptoms of congestive 
heart failure were noted, and peripheral edema was absent.  
Pulmonary function testing revealed FEV-1 of 86 percent and 
FEV-1/FVC of 76 percent.  The impression was of minimal 
obstructive lung defect.  A chest X-ray confirmed chronic 
obstructive pulmonary disease without infiltrate.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 30 percent beginning October 7, 1996, and 
thereafter.  The record does not demonstrate severe asthma 
characterized by frequent attacks (one or more attacks 
weekly) or marked dyspnea on exertion between attacks, with 
only temporary relief precluded.  According to the 
examination reports and other treatment records, the 
veteran's sarcoidosis results in only minimal obstructive 
lung defect, as confirmed by X-ray.  The record also does not 
reflect weekly asthma attacks or marked dyspnea on exertion.  
Overall, a rating in excess of 30 percent effective October 
7, 1996, for sarcoidosis is not warranted under the old 
criteria for respiratory disorders.  

Likewise, a higher rating beginning October 7, 1996, is not 
warranted under Diagnostic Code 6602, as revised, or 
Diagnostic Code 6846.  At no time since that date has the 
veteran had a FEV-1 of 40 to 55 percent of the predicted 
value, or a FEV-1/FVC of 40 to 55 percent of the predicted 
value.  Likewise, he has not required at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Because he does not 
require high dose therapeutic corticosteroids for control of 
his sarcoidosis, a 60 percent rating is also not warranted 
under Diagnostic Code 6846.  Overall, a 60 percent rating 
effective October 7, 1996, for sarcoidosis is not warranted 
under the revised criteria for respiratory disorders.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's asthma with sarcoidosis has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  While the veteran has complained of respiratory 
symptoms related to the dust and other environmental factors 
at his current job, he has not shown that other employment is 
precluded.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 30 percent effective from October 
7, 1996 under either the former or revised criteria for 
respiratory disorders.  As a preponderance of the evidence is 
against the award of such a rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

IV. Temporary total rating

The veteran seeks entitlement to a temporary total rating for 
convalescence purposes following February 1996 surgery on his 
right 5th toe.  A temporary total disability rating will be 
assigned when it is established by report at hospital 
discharge or outpatient release that specified conditions are 
met.  38 C.F.R. § 4.30 (2005).  A temporary total rating is 
assigned under 38 C.F.R. § 4.30 if treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; or (2) surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a) (2005).  A total rating is effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  38 C.F.R. § 4.30 (2005).  

In the present case, there is no evidence of severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement following 
his February 1996 surgery.  The evidence does not reflect 
that the veteran's February 1996 surgery on his toe required 
a month or more of convalescence, or resulted in any post-
operative complications.  Also not shown is the need for a 
wheelchair or crutches.  The veteran can bear weight on his 
right foot, albeit painfully, and he does not use crutches or 
need a wheelchair.  None of the VA medical evidence, private 
medical evidence, or lay evidence reflects that any of the 
requirements set forth for the award of a temporary total 
rating have been more nearly approximated.  

Overall, the preponderance of the evidence is against the 
award of a temporary total rating under 38 C.F.R. § 4.30 for 
convalescence purposes.  As a preponderance of the evidence 
is against the award of a temporary total rating, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 30 percent for the veteran's 
bilateral pes planus is denied.  

An effective date of October 7, 1996, and no earlier for the 
award of a 30 percent rating for the veteran's sarcoidosis is 
granted.  

A disability rating in excess of 30 percent beginning October 
7, 1996, for the veteran's sarcoidosis is denied.  

The award of a temporary total rating under 38 C.F.R. § 4.30 
for convalescence following a February 1996 right toe surgery 
is denied.  





REMAND

The veteran seeks an initial rating in excess of 10 percent 
for his seborrheic dermatitis.  During the pendency of this 
appeal the diagnostic criteria for rating skin disabilities 
were changed, effective from August 30, 2002.  67 Fed. Reg. 
49590 (2002).  When a law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

While the RO did provide the veteran with a copy of the 
revised regulatory criteria within the August 2003 
supplemental statement of the case, he has not been afforded 
proper VA examination in order to evaluate his skin 
disability under such criteria.  Specifically, the most 
recent VA dermatological examination of March 2003 failed to 
provide such details as the area and percentage of the 
veteran's body affected by his seborrheic dermatitis.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  That duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion statement when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Because the March 2003 VA examination is 
inadequate for ratings purposes, this issue must be remanded 
to the RO for additional development.  

The Board also notes that on VA examination in March 2003, 
the examiner confirmed a diagnosis of cutaneous sarcoidosis 
of the face and head.  The veteran has already been awarded 
service connection, and a 30 percent rating, for the 
respiratory symptomatology of sarcoidosis.  However, separate 
ratings may be awarded for distinct and separate 
symptomatology resulting from a service-connected disability.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Such 
ratings are also contemplated under the diagnostic criteria 
for sarcoidosis.  See 38 C.F.R. § 4.97, Diagnostic Code 6846 
(2005).  Because VA medical evidence suggests a skin disorder 
as a manifestation of the veteran's service-connected 
sarcoidosis, the RO must consider whether a separate rating 
is warranted.  

Next, the Board notes that in a September 2003 administrative 
decision, the veteran was denied additional benefits for his 
daughter as a dependent under 38 C.F.R. § 3.57.  In October 
2003, he responded with a written statement labeled a 
"Notice of Disagreement" and specifically citing the 
September 2003 determination.  The Court held in Manlincon v. 
West [12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App.  
238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 2002).  
Thereafter, the veteran must submit a timely substantive 
appeal in order for this issue to be perfected for appeal to 
the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Finally, the Board notes that the veteran has perfected an 
appeal of his claim for a total disability rating based on 
individual unemployability.  Because this claim is 
inextricably intertwined with other issues being remanded by 
the Board, adjudication of the former issue must thus be 
deferred pending resolution of other pending issues on 
appeal.  See Harris v Derwinski, 1 Vet. App. 80 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the remaining issue(s) 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
If any other development is warranted by 
pertinent law, regulation, or case law, it 
should also be performed at this time.  

2.  The veteran should be scheduled for a 
VA dermatological examination, addressing 
the rating criteria which became effective 
in 2002, in order to determine the degree 
of impairment resulting from his service-
connected seborrheic dermatitis.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
also be provided with the revised criteria 
for the evaluation of skin disabilities.  
The examination should include any tests 
considered necessary by the examiner.  
When examining the veteran's seborrheic 
dermatitis, the examiner should 
specifically note the size of the area 
affected, and what percentage of the 
veteran's body is so affected.  Any 
treatment, including the use of 
corticosteroids or other immunosuppressive 
drugs, should also be noted.  The examiner 
should also conduct a similar examination 
regarding the veteran's cutaneous 
sarcoidosis of the head and face.  If 
disfigurement is indicated, appropriate 
photographs should be taken.  Any other 
resulting impairment should also be noted.  
The medical basis for all opinions 
expressed should be given.  

3.  The RO should afford the veteran a 
Statement of the Case regarding the issue 
of entitlement to additional compensation 
for the veteran's daughter as a dependent.  
This Statement of the Case should contain 
the pertinent laws and regulations 
concerning dependents and eligibility for 
additional compensation.  Only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

4.  Thereafter, the RO should again 
consider the veteran's pending increased 
rating claim for a skin disability in 
light of any additional evidence added to 
the record.  In readjudicating this claim, 
the RO should consider both the old and 
revised criteria, as appropriate, for a 
skin disability.  The RO should also 
consider whether a separate rating is 
warranted for cutaneous sarcoidosis of the 
veteran's head and face.  After these 
issues are considered by the RO, the RO 
should then reconsider the veteran's 
pending claim for a total rating based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


